                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

MICHAEL ANTHONY
BRYANT, JR., a.k.a.,
Mikhael Amirul El,
                                              Case No. 2:18-cv-12587
                   Plaintiff,                 District Judge George Caram Steeh
v.                                            Magistrate Judge Anthony P. Patti

JOSEPH D. SLAVEN,
DEANNA WARUNEK,
BRIAN RISSMAN,
JEFFREY GRAVES,
23RD DISTRICT COURT,
CITY OF TAYLOR, and
TAYLOR POLICE DEPARTMENT,

               Defendants.
__________________________/

           ORDER GRANTING IN PART and DENYING IN PART
             DEFENDANTS’ MOTION TO COMPEL (DE 25)

      A.     Introduction

      On August 20, 2018, Plaintiff filed the instant lawsuit against seven (7)

Defendants, namely two police officers, a state district court judge, a court

administrator, the 23rd District Court, the Taylor Police Department, and the City

of Taylor. (DE 1 at 2-3.) The allegations underlying Plaintiff’s complaint stem

from an October 21, 2017 traffic stop in the City of Taylor, Michigan. (DE 1 at 6

¶¶ 1-4.)


                                          1
      On February 13, 2019, Judge Steeh entered an opinion and order granting

Defendants’ motion to dismiss and dismissing Defendants Joseph D. Slaven,

Deanna Warunek, the 23rd District Court, the Taylor Police Department, and the

City of Taylor from the lawsuit. (DE 23.) Thus, the only remaining Defendants

are Officers Rissman and Graves.

      B.     Discovery Requests

      On February 27, 2019, Defendants Rissman and Graves served a first set of

interrogatories to Plaintiff (Nos. 1-17) and a first set of requests for production of

documents to Plaintiff (Nos. 1-11). (DE 25-2.) On the same date, Defendants

served a notice of taking Plaintiff’s deposition duces tecum on April 3, 2019. (DE

25-3.) These items appear to have been accompanied by a cover letter dated

February 28, 2019, which provided a March 29, 2019 due date for answers to the

interrogatories and responses to the requests to produce. (DE 25-5 at 4.)

      According to Defendants, Plaintiff failed to respond to their discovery

requests within 30 days as required. (DE 25 ¶ 2.) See Fed. R. Civ. P. 33(b)(2),

Fed. R. Civ. P. 34(b)(2)(A). Moreover, Plaintiff did not show at either his April 3,

2019 deposition or the mutually agreed upon April 24, 2019 deposition. (DE 25-4

at 5, DE 25-6, DE 25 ¶¶ 8-9.)




                                           2
      C.     Instant Motion

      Currently before the Court is Defendants’ April 25, 2019 motion for order

compelling discovery, by which Defendants seek an order compelling answers to

the interrogatories, responses to the requests to produce, Plaintiff’s appearance at

his deposition, and a warning that “failure to do so will result in his case being

dismissed with prejudice.” (DE 25 ¶ 10.) In addition, Defendants move for an

award of Fed. R. Civ. P. 37 costs and expenses associated with the depositions and

the instant motion practice, as well as a warning that failure to timely pay such

discovery sanctions will entitle Defendants to “dismissal of Plaintiff’s Complaint

with prejudice and further costs and fees to be awarded at the Court’s discretion.”

(DE 25 ¶ 11.)

      Judge Steeh referred this motion to me, and a hearing was held on May 28,

2019, at which Plaintiff appeared in pro per, and attorney Mark W. Peyser

appeared for the remaining defendants. (DEs 26, 28, 30.) The Court entertained

oral argument on the motion, after which it issued its ruling from the bench.

      D.     Order

      For the reasons stated on the record, all of which are incorporated herein by

reference, Defendants’ April 25, 2019 motion for order compelling discovery (DE

25) is GRANTED IN PART as follows:

            No later than Tuesday, June 11, 2019, Plaintiff SHALL
             provide sworn answers to Interrogatory Nos. 1-17 in
                                           3
    compliance with Fed. R. Civ. P. 33 and responses to Requests
    to Produce Nos. 1-11 in compliance with Fed. R. Civ. P. 34.
    The answers and responses shall be given without
    objections, which are deemed waived. The Court has no
    reason to believe that these discovery requests were not
    received at Plaintiff’s address on file, because there is no record
    that these items were returned to the sender as undeliverable
    and the law presumes successful delivery of items mailed
    through the United States Postal Service. Moreover, even if
    Plaintiff did not receive the requests at the time they were
    originally mailed, Plaintiff admitted that he received the instant
    motion, which was filed on April 25, 2019 and attached to
    which are the discovery requests at issue here. (See DE 25-2.)
    Thus, at a minimum, Plaintiff has had actual notice of the
    discovery requests at issue for the past month, and he has either
    waived his objections and/or failed to cure his failure to
    respond. In fact, because Plaintiff did not file a written
    response to the instant motion, the Court could have granted
    Defendants’ motion as unopposed. See E.D. Mich. LR
    7.1(c)(1) (“A respondent opposing a motion must file a
    response, including a brief and supporting documents then
    available.”).

   Plaintiff SHALL appear for his deposition at 10 a.m. on
    Monday, June 24, 2019 in defense counsel’s office (Howard
    & Howard Attorneys, PLLC, 450 W. Fourth Street, Royal
    Oak, MI 48067-2557). Such testimony must be given under
    oath and in accordance with Fed. R. Civ. P. 30 (“Depositions by
    Oral Examination”). His time being questioned “under oath or
    affirmation” may not exceed “one day of 7 hours.” Fed. R. Civ.
    P. 30(c)(1) & (d)(1).

   Within two (2) business days of the filing of this order,
    Defendants SHALL serve Plaintiff with the court reporter
    invoices for the two failed depositions, and, within ten (10)
    days of receipt of the invoices, Plaintiff SHALL reimburse
    defense counsel’s law firm for such expenses.




                                 4
      In addition, Defendants’ motion is DENIED to the extent it seeks an award

of Rule 37 attorney’s fees, because, at this juncture and for the reasons stated on

the record, the Court finds that “other circumstances would make an award of

[attorney’s fees] unjust.” Fed. R. Civ. P. 37(a)(5)(A)(iii) & (d)(3). However,

Plaintiff is warned that failure to comply with any of the terms of this order may

result in any of the sanctions permitted by Rule 37, including but not limited to

dismissal of his lawsuit with prejudice and the payment of reasonable expenses,

including attorney’s fees. See, e.g., Fed. R. Civ. P. 37(b)(2)(A)(v), Fed. R. Civ. P.

37(d)(3).

      Also, the parties’ attention is drawn to the Federal Rules of Civil Procedure,

the Local Rules of the Eastern District of Michigan, the Undersigned’s Practice

Guidelines, and the Civility Principles (Administrative Order No. 08-AO-009), the

latter three of which are available on the Court’s website

(www.mied.uscourts.gov). Finally, in the future, the parties must serve each other

by email, at the addresses placed on the record (malc400040@gmail.com,

mwp@h2law.com).

      IT IS SO ORDERED.

Dated: May 30, 2019                    s/Anthony P. Patti
                                       Anthony P. Patti
                                       UNITED STATES MAGISTRATE JUDGE




                                          5
                              Certificate of Service

I hereby certify that a copy of the foregoing document was sent to parties of record
on May 30, 2019, electronically and/or by U.S. Mail.

                                       s/Michael Williams
                                       Case Manager for the
                                       Honorable Anthony P. Patti




                                         6
